DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 15 is withdrawn in view of applicants’ cancellation of the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10, 12, 16, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/642,298 (hereinafter “the ‘298 application”) in view of U.S. Patent Appl. Publ. No. 2012/0280363 to Sumida, et al. (“Sumida”).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1, 9-10, 12, 16, and 22, claims 1-2 of the ‘298 application recite substantially all of the limitations recited in claims 1, 9-10, 12, 16, and 22 of the instant application, but do not explicitly recite that the semiconductor layers are island-like semiconductor layers patterned by a trench.  However, in Figs. 18-23 and the Seventh Embodiment in ¶¶[0130]-[0144] Sumida teaches an analogous method of forming a plurality of GaN islands (13) on a base substrate (11) by epitaxial lateral overgrowth through a mask (12) comprised of a plurality of horizontal trenches such that the GaN islands (13) are supported by thin posts which facilitate their removal from the substrate (11).  Thus, a person of ordinary skill in the art would look to the teachings of Sumida and would be motivated to grow the III-nitride layer recited in claims 1-2 of the ‘298 application as islands patterned by a trench for this purpose.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 3-4, 8-14, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0280363 to Sumida, et al. (hereinafter “Sumida”) in view of U.S. Patent Appl. Publ. No. 2012/0309269 to Kayyat, et al. (“Khayyat”).  
Regarding claim 1, Sumida teaches a method of removing semiconductor layers from a substrate (see, e.g., the Abstract, Figs. 1-32, and entire reference), comprising:  
forming one or more island-like semiconductor layers on a substrate (see, e.g., Figs. 18A-B and the Seventh Embodiment in ¶¶[0130]-[0144] which teach forming a plurality of GaN islands (13) on a base substrate (11)), 
wherein the island-like semiconductor layers are patterned by a trench (see, e.g., Figs. 18A-B and the Seventh Embodiment in ¶¶[0130]-[0144] which further teach that the GaN islands (13) are patterned with a horizontal trench extending beneath the islands);
applying a film to the island-like semiconductor layers (see, e.g., Figs. 19-20 and ¶¶[0130]-[0144] which teach that a first electrode (14) is formed on a first plane (13a) of the GaN islands (13) and a support substrate (16) having a bonding layer (15) is applied to the GaN islands (13)); 
applying a pressure on the film from one or more sides (see, e.g., Figs. 19-20 and ¶¶[0130]-[0144] which teach that the bonding layer (15) is brought into contact with the first electrode (14) formed on a first plane (13a) of the GaN islands (13) which necessarily means that a pressure is applied in order to initiate contact);
changing a temperature of the film and the substrate (see, e.g., Figs. 19-20 and ¶¶[0130]-[0144] which teach heating the assembly to a temperature of about 250 °C to bond the first electrode (14) with the bonding layer (15)); and
peeling the film with the island-like semiconductor layers from the substrate, after the pressure is applied and the temperature is changed (see, e.g., Fig. 21 and ¶¶[0130]-[0144] which teach that the GaN islands (13) are subsequently peeled from the substrate (11)).
Sumida does not explicitly teach that a temperature of the film and substrate is changed such that cracks between the island-like semiconductor layers and the substrate are induced into the island-like semiconductor layers and that peeling occurs by thermal stress due to a difference in thermal expansion between the film and the substrate. However, in Figs. 1-4 and ¶¶[0022]-[0061] as well as elsewhere throughout the entire reference Khayyat teaches an analogous method of cleaving a thin layer from a base substrate (10) in which a stressor layer (16) comprised of a metal or polymer is attached to the substrate (10) via an adhesive layer (14).  In Fig. 5 and ¶¶[0056]-[0059] Kayyat specifically teaches that spontaneous spalling is initiated within the substrate (10) by cooling to a temperature that is less than 206 K where a crack begins to initiate and propagate spontaneously beneath the upper surface (12) of the substrate (10) and a spalled material (10”) is removed.  Thus, a person of ordinary skill in the art would look to the teachings of Kayyat and would readily recognize that after the supporting substrate is attached, efficient fracture or cleavage of the supporting posts utilized to grow the GaN islands (13) in the method of Sumida may be promoted by cooling the substrate to temperatures below 206 K such that the coefficient of thermal expansion difference between the GaN islands (13), the supporting substrate (16) and/or the substrate (11) promotes crack initiation and propagation.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Sumida teaches that the film has a top layer and a bottom layer, and the bottom layer is pushed inwards to a recess region between the island-like semiconductor layers (see, e.g., Figs. 19-20 and ¶¶[0130]-[0144] which teach that the film includes a support (16) and a bonding layer (15) which may be respectively equated with the top and bottom layers as claimed; furthermore, when the bonding layer (15) is brought into contact with an upper surface (13a) of the GaN islands (13), portions of the bonding layer (15) located between adjacent GaN islands (13) are necessarily pushed inwards to the recessed regions as claimed or, alternatively, an ordinary artisan would reasonably expect portions of the bonding layer (15) located between adjacent GaN islands (13) to be pushed inwards to the recessed region located therebetween because there is nothing underneath to prevent the bonding layer (15) from being pushed inward even if it is by an amount as small as a few microns or less; in yet another alternative interpretation since ¶[0134] teaches that the bonding layer (15) may be comprised of a metal such as a Au/Sn solder which is heated to 250 °C which would necessarily cause at least some of the bonding layer to flow and/or be pushed inwards to the recessed region between adjacent GaN islands (13)).  
Regarding claim 4, Sumida teaches that the top layer is harder than the bottom layer (see, e.g., Figs. 19-20 and ¶¶[0133]-[0134] which teach an embodiment in which the support (16) is made from Si while the bonding layer (15) is made from a metal such as a Au/Sn solder which necessarily means that the support (16) is harder than the bonding layer (15)).  
Regarding claim 8, Sumida teaches that a compressible material is placed upon the film to improve its attachment to the island-like semiconductor layers; and the pressure is applied to the compressible material for improved bonding of the film to the island-like semiconductor layers (see, e.g., Figs. 19-20 and ¶¶[0130]-[0144] which teach that the bonding layer (15) is provided on a support substrate (16), the latter of which may be equated with the compressible material as claimed, and pressure is necessarily applied to the support substrate (16) when the bonding layer (15) is brought into contact with the GaN islands (13) which thereby functions to improve bonding between the bonding layer (15) and the first electrode (14) on the GaN islands (13)).  
Regarding claim 9, Sumida does not explicitly teach that the temperature is changed to lower the temperature of the film and the substrate.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and ¶¶[0056]-[0059] Kayyat specifically teaches that spontaneous spalling is initiated within the substrate (10) by cooling to a temperature that is less than 206 K where a crack begins to initiate and propagate spontaneously beneath the upper surface (12) of the substrate (10) and a spalled material (10”) is removed.  Thus, a person of ordinary skill in the art would look to the teachings of Kayyat and would readily recognize that after the supporting substrate is attached, efficient fracture or cleavage of the supporting posts utilized to grow the GaN islands (13) in the method of Sumida may be promoted by cooling the substrate to temperatures below 206 K such that the coefficient of thermal expansion difference between the GaN islands (13), the supporting substrate (16) and/or the substrate (11) promotes crack initiation and propagation.   
Regarding claim 10, Sumida teaches that a thermal expansion coefficient of the film is different from the island-like semiconductor layers and the substrate (see, e.g., Figs. 18-20 and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the islands (13) are comprised of GaN while the bonding layer (15) is comprised of a metal which necessarily has a different coefficient of thermal expansion).  
Regarding claim 11, Sumida teaches that the pressure is removed before the temperature is changed (see, e.g., Figs. 18-20 and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that no additional pressure is applied to the support substrate (16) and bonding layer (15) during the heating step which necessarily means that the pressure has been removed once the bonding layer (15) contacts the first electrode (14)).  
Regarding claim 12, Sumida teaches that the island-like semiconductor layers are III-nitride-based semiconductor layers (see, e.g., ¶[0131] which teaches that the islands (13) are formed from GaN).
Regarding claim 13, Sumida teaches that the substrate is a III-nitride-based substrate or a foreign or hetero-substrate (see, e.g., ¶[0055] which teaches that the substrate (11) may be c-plane sapphire).
Regarding claim 14, Sumida teaches that one or more of the steps of applying the film to the island-like semiconductor layers, applying the pressure on the film; changing the temperature of the film and the substrate; and peeling the film with the island-like semiconductor layers from the substrate: is performed by an automated apparatus (see, e.g., Fig. 18A and ¶[0131] which teach that the first electrode (14) is formed on the GaN islands (13) by vacuum evaporation or sputtering and then by performing photolithography and etching which necessarily involves the use of an automated apparatus in order to, for example, control the precursor flow rates, plasma or e-beam power, and to align the required mask(s)). 
Regarding claim 16, Sumida teaches that the film with the island-like semiconductor layers is peeled from the substrate in any direction (see, e.g., Figs. 18-20 and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are subsequently peeled from the substrate (11) which would necessarily involve peeling in any direction).   
Regarding claim 18, Sumida teaches that the trench is a horizontal trench extended inwards to a center of the island-like semiconductor layers with at least one side vertically below the island-like semiconductor layers (see, e.g., Figs. 18A-B and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are patterned with a horizontal trench extending beneath the islands).  
Regarding claim 19, Sumida teaches that the cracks are induced into the island-like semiconductor layers at or above an interface between the island-like semiconductor layers and the substrate (see, e.g., Figs. 18-21 and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are separated from the substrate (11) at the interface which would necessarily involve the formation of cracks therebetween).  
Regarding claim 20, Sumida teaches that at least a portion of the island-like semiconductor layers remains with the substrate after the peeling (see, e.g., Figs. 1A-B & 18-22, ¶¶[0055]-[0058], and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are epitaxially grown onto the substrate (11) which necessarily means that separation necessarily occurs or, alternatively, a person of ordinary skill in the art would reasonably expect that separation would occur via fracture along or within the narrow post supporting the GaN islands (13) since this is a point of weakness in the structure and would lead to portions of the epitaxially grown GaN posts remaining on the substrate (11) after peeling).  
Regarding claim 21, Sumida teaches that no portion of the substrate remains with the island-like semiconductor layers after the peeling (see, e.g., Figs. 18-22 and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are separated from the substrate (11) along the film-substrate interface which necessarily means that no portion of the substrate (11) remains with the GaN islands (13) after separation; alternatively, since the GaN islands (13) are epitaxially grown onto the substrate (11), separation necessarily occurs or, alternatively, a person of ordinary skill in the art would reasonably expect that separation would occur via fracture along or within the narrow post supporting the GaN island since this is a point of weakness in the structure; in yet another alternate interpretation, Figs. 21-22 show that the post from which epitaxial lateral overgrowth of the GaN islands (13) occurs is removed before deposition of a second electrode (17) which necessarily means that no portion of the substrate (11) remains on the GaN islands (13)). 
Regarding claim 22, Sumida teaches that the island-like semiconductor layers are formed on the substrate using a growth restrict mask and epitaxial lateral overgrowth, and the epitaxial lateral overgrowth is stopped before the island-like semiconductor layers coalesce (see, e.g., Figs. 1A-B & 18A-B, ¶¶[0055]-[0058], and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are formed using a mask (12) and epitaxial lateral overgrowth method).
Regarding claim 23, Sumida teaches a device fabricated by the method of claim 1 (see, e.g., Figs. 1A-B & 18A-B, ¶¶[0055]-[0058], and the Seventh Embodiment in ¶¶[0130]-[0144] which teach that the GaN islands (13) are used to form a semiconductor device).

Claims 2, 5-7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida in view of Khayyat and further in view of U.S. Patent Appl. Publ. No. 2011/0171813 to Rogers, et al. (“Rogers”). 
Regarding claim 2, Sumida does not explicitly teach that the film comprises a polymer or polymer/adhesive film.  However, in Figs. 3A-E & 17, ¶¶[0098]-[0108], and ¶[0128] as well as elsewhere throughout the entire reference Rogers teaches an analogous method of growing and transferring a plurality of structures (100) from a functional layer (20) provided on a release layer (30).  In Fig. 17 and ¶[0128] Rogers specifically teaches an embodiment in which transfer of the desired structure is obtained through the use of a poly(dimethylsiloxane) (PDMS) thin film which is brought into contact with and pressured into the structure to be transferred and is then quickly peeled away.  The structures adhere to the PDMS through van der Waals interactions which are sufficient to fracture the anchor to the substrate upon peelback.  Thus, a person of ordinary skill in the art would look to the teachings of Rogers and would readily recognize that the GaN islands (13) produced in the method of Sumida may be removed by being brought into contact with a flexible layer of PDMS which adheres to the GaN islands (13) and then causes fracture of the anchor upon being peeled away with the motivation for doing so being to utilize a lower cost alternative which is capable of transferring GaN islands (13) to/from flexible substrates.  
Regarding claim 5, Sumida does not explicitly teach that a bottom surface of the film on or above the island-like semiconductor layers is pushed to a level at least below a top surface of the island-like semiconductor layers.  However, as noted supra with respect to the rejection of claim 2, in Figs. 3A-E & 17, ¶¶[0098]-[0108], and ¶[0128] as well as elsewhere throughout the entire reference Rogers teaches an analogous method of growing and transferring a plurality of structures (100) from a functional layer (20) provided on a release layer (30).  In Fig. 17 and ¶[0128] Rogers specifically teaches an embodiment in which transfer of the desired structure is obtained through the use of a poly(dimethylsiloxane) (PDMS) thin film which is brought into contact with and pressured into the structure to be transferred and is then quickly peeled away.  The structures adhere to the PDMS through van der Waals interactions which are sufficient to fracture the anchor to the substrate upon peelback.  Thus, in order to promote adhesion between the PDMS layer and the GaN islands (13) a person of ordinary skill in the art would be motivated to provide sufficient pressure to the PDMS layer such that a bottom surface thereof is pushed below a top surface (13a) of the GaN islands (13) with the motivation for doing so being to ensure that substantially all of the GaN islands (13) become adhered to the PDMS layer such that the anchor to the substrate may be properly fractured.  
Regarding claim 6, Sumida does not explicitly teach that the bottom surface of the film reaches below a surface of a convexity region of the island-like semiconductor layers.  However, as noted supra with respect to the rejection of claims 2 and 5, in Figs. 3A-E & 17, ¶¶[0098]-[0108], and ¶[0128] as well as elsewhere throughout the entire reference Rogers teaches an analogous method of growing and transferring a plurality of structures (100) from a functional layer (20) provided on a release layer (30).  In Fig. 17 and ¶[0128] Rogers specifically teaches an embodiment in which transfer of the desired structure is obtained through the use of a poly(dimethylsiloxane) (PDMS) thin film which is brought into contact with and pressured into the structure to be transferred and is then quickly peeled away.  The structures adhere to the PDMS through van der Waals interactions which are sufficient to fracture the anchor to the substrate upon peelback.  Since the degree of adhesion between the PDMS layer and the GaN islands (13) is necessarily determined by factors such as the amount of pressure applied, the viscosity of the PDMS layer, the thickness of the GaN islands (13), and the size of the gap between adjacent GaN islands (13), these are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to optimize the properties of the PDMS layer, the thickness and separation between the GaN islands (13), and the amount of pressure applied in order to promote adherence of the GaN islands (13) to the PDMS layer.  Optimal adhesion would necessarily be obtained by maximizing the contact area between the PDMS layer and the GaN islands (13) which would involve allowing the PDMS layer to flow and/or insert between adjacent islands upon the application of pressure such that contact is also made with an entirety of the sidewalls of the GaN islands and a portion of the PDMS layer is also in contact with the substrate (11).  In this case the PDMS layer of Rogers would necessarily extend below a surface of a convexity region of the GaN islands (13) as claimed.  
Regarding claim 7, Sumida does not explicitly teach that the film is applied below a top surface of the island-like semiconductor layers and on to a surface of the substrate.  However, as noted supra with respect to the rejection of claims 2 and 5-6, in Figs. 3A-E & 17, ¶¶[0098]-[0108], and ¶[0128] as well as elsewhere throughout the entire reference Rogers teaches an analogous method of growing and transferring a plurality of structures (100) from a functional layer (20) provided on a release layer (30).  In Fig. 17 and ¶[0128] Rogers specifically teaches an embodiment in which transfer of the desired structure is obtained through the use of a poly(dimethylsiloxane) (PDMS) thin film which is brought into contact with and pressured into the structure to be transferred and is then quickly peeled away.  The structures adhere to the PDMS through van der Waals interactions which are sufficient to fracture the anchor to the substrate upon peelback.  Since the degree of adhesion between the PDMS layer and the GaN islands (13) is necessarily determined by factors such as the amount of pressure applied, the viscosity of the PDMS layer, the thickness of the GaN islands (13), and the size of the gap between adjacent GaN islands (13), these are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to optimize the properties of the PDMS layer, the thickness and separation between the GaN islands (13), and the amount of pressure applied in order to promote adherence of the GaN islands (13) to the PDMS layer.  Optimal adhesion would necessarily be obtained by maximizing the contact area between the PDMS layer and the GaN islands (13) which would involve allowing the PDMS layer to flow and/or insert between adjacent islands upon the application of pressure such that contact is also made with an entirety of the sidewalls of the GaN islands and a portion of the PDMS layer is also in contact with the substrate (11).  In this case the PDMS layer of Rogers would necessarily extend below a top surface of the GaN islands (13) and onto a surface of the substrate (11) as claimed.  
Regarding claim 17, Sumida does not explicitly teach that one or more of the steps of applying the film to the island-like semiconductor layers; applying the pressure on the film; changing the temperature of the film and the substrate; and peeling the film with the island-like semiconductor layers from the substrate are repeated to remove the island-like semiconductor layers from the substrate.  However, in ¶[0128] Rogers specifically teaches that multiple cycles of transfer printing from a single wafer source may be performed to produce a large area coverage on another substrate.  Thus, a person of ordinary skill in the art would be motivated to repeat the method of Sumida on another substrate containing GaN islands (13) and/or on different regions of the same substrate in order to transfer additional GaN islands (13) for the formation of semiconductor devices thereupon.  Alternatively, in Figs. 3A-E & 19, ¶¶[0098]-[0108] and ¶[0115] Rogers teaches another embodiment in which a plurality of functional layers separated by release layers are individually removed from a substrate by repeatedly removing the release layers and utilizing an elastomer stamp to remove individual functional layers.  Thus, a person of ordinary skill in the art would look to the teachings of Rogers and would readily recognize that a plurality of functional layers comprised of the GaN islands (13) may be repeatedly grown to form a multilayer and then individually removed by repeatedly removing each individual layer using the removal process of Sumida or Rogers with the motivation for doing so being to increase the throughput and, consequently, reduce the overall cost of the process.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-23 have been considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2012/0309269 to Kayyat, et al. has been introduced to teach the newly added claim limitations.  
Applicants specifically argue that Sumida does not teach or suggest forming one or more island-like semiconductor layers which are patterned by a trench.  See applicants’ 9/6/22 reply, pp. 15-16.  Applicants’ argument is noted, but is unpersuasive.  This is shown specifically in Figs. 18A-B and the Seventh Embodiment in ¶¶[0130]-[0144] of Sumida which teach that the GaN islands (13) are patterned by a horizontal trench (12a) extending beneath the island.  This is also shown in Fig. 2 which shows a plan view of the striped window (12a) (i.e., the trench) from which the GaN islands (13) are grown.  Thus, it is the Examiner’s position that Sumida teaches the growth of GaN island-like semiconductor layers (13) which are patterned by trench (12a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714